PER CURIAM: *
Appealing the judgment in a criminal case, Lino Adalberto Perez-Delgado raises an argument that is foreclosed by United *150States v. Rodriguez, 711 F.3d 541, 562-68 & n.28 (5th Cir. 2013) (en banc), in which we held that the generic, contemporary definition of sexual abuse of a minor does not include an age-differential requirement. Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.